                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

WATCHOUS ENTERPRISES, L.L.C.,                 )
                                              )
                       Plaintiff,             )
                                              )
         v.                                   )              Case No. 16-1432-JTM-ADM
                                              )
PACIFIC NATIONAL CAPITAL, et al.,             )
                                              )
                       Defendants.            )

                         SIXTH AMENDED SCHEDULING ORDER

         This matter comes before the court on plaintiff Watchous Enterprises, L.L.C.’s

(“Watchous”) Motion to Amend the Scheduling Order (ECF No. 226). For the reasons discussed

below, the court grants Watchous’s motion and amends the scheduling order as follows.

I.       BACKGROUND

         This action arises out of Watchous’s attempt to secure financing for oil and gas

explorations.   Watchous contends that it engaged defendant Pacific National Capital, LLC

(“Pacific”) to act as a broker to find a lender or joint venture partner. Pacific connected Watchous

with the Waterfall defendants1 as potential lenders.       Watchous gave Waterfall a $175,000

refundable deposit in connection with executing a letter of intent. But Watchous and Waterfall

never reached a final agreement, and Watchous demanded that Waterfall return the $175,000

deposit. After Waterfall allegedly did not refund the deposit, Watchous filed this lawsuit in

December of 2016.

         On July 25, 2018, the court granted Watchous leave to file a second amended complaint

bringing RICO claims against Pacific and individual defendants associated with Pacific and



     1
     Defendants Waterfall International Holdings Limited, Waterfall Mountain LLC, and
Waterfall Mountain USA LLC are referred to collectively herein as “Waterfall.”
Waterfall. (ECF No. 167.) These RICO claims are premised on allegations that the named

defendants engaged in wire fraud when they induced Watchous to send Waterfall the $175,000

deposit. Watchous alleges that these defendants also engaged in a pattern of defrauding other oil

and gas companies that were seeking financing or a joint venture partner.

       In order to elicit testimony relating to these RICO claims, Watchous filed a Motion for

Leave to Take Trial Depositions After the Deadline for Completion of Discovery (ECF No. 205).

Watchous’s motion sought leave to conduct twelve nonparty “trial depositions” in Utah,

California, Colorado, Canada, Mississippi, Louisiana, and Texas after the court ruled on any

dispositive motions, but at least three weeks prior to trial. The court rejected Watchous’s argument

to the extent that Watchous relied on a distinction between “discovery depositions” and “trial

depositions,” and construed Watchous’s motion as a motion to amend the scheduling order. (ECF

No. 217, at 2-5.) The court denied the motion on the grounds that Watchous had not shown good

cause for such a lengthy extension, but stated that Watchous could renew its motion on more

limited terms following a discovery conference with the court. (Id. at 4-6.)

       The court held a discovery conference on April 25, 2019. Pacific, Mark M. Hasegawa, and

Charles A. Elfsten (the “Pacific defendants”) and Watchous appeared through counsel. The

individual defendants associated with Waterfall, William J. Mournes, Gordon W. Duval, and Mark

S. Zouvas (collectively with Waterfall, the “Waterfall defendants”), appeared pro se.2 Watchous’s

counsel noted that he was having difficulty meeting and conferring with all defendants about the

proposed depositions because the Waterfall defendants still appeared to be represented by an




   2
       Prior to the conference, on April 18, 2019, the court granted Bryan Cave Leighton Paisner
LLP leave to withdraw from representing the Waterfall defendants. (ECF No. 220.) Waterfall
itself therefore did not appear at the conference because it was not (and still is not) represented by
counsel.
                                                  2
attorney of record, Troy D. Renkemeyer, although Mr. Renkemeyer no longer appeared to be

participating in the case.3 Mr. Mournes stated that the Waterfall defendants were working to secure

new counsel and had spoken with a law firm that agreed to represent them. Mr. Duval requested

that the Waterfall defendants be allowed until May 1, 2019 to retain new counsel, and, if the

individual pro se defendants had not retained counsel at that point, Watchous’s counsel could

contact them directly.

       The court gave defendants an opportunity to respond to Watchous’s plan to depose

nonparty witnesses during the conference. Neither counsel for the Pacific defendants nor the pro

se defendants stated any objection to Watchous taking a limited number of depositions following

the close of discovery. Rather, counsel for the Pacific defendants indicated that he was “fairly

certain that [he] would cover [the depositions] by telephone” and that he was ready to discuss a

schedule for the depositions. The individual pro se defendants also indicated a willingness to

discuss how to proceed regarding the depositions. The court therefore directed Watchous to file a

renewed motion to amend the scheduling order. (ECF No. 224.) Based on the information

provided by Mr. Mournes and Mr. Duval, the court set a briefing schedule that would allow the

Waterfall defendants’ new counsel—or the pro se defendants if they could not retain new

counsel—to respond to Watchous’s renewed motion.4

       Watchous has now filed a renewed Motion to Amend the Scheduling Order (ECF No. 226).

Watchous seeks an order amending the scheduling order to allow it to take the depositions of seven




   3
      Prior to the conference, the court had ordered Mr. Renkemeyer to clarify whether he
continued to represent these defendants. (ECF No. 221.) Mr. Renkemeyer did not respond, and
the court later terminated him as counsel of record. (ECF No. 235.)
   4
     Ultimately, no attorney entered an appearance on behalf of the Waterfall defendants after the
April 25, 2019 discovery conference.
                                                3
identified nonparty witnesses in California, Colorado, Texas, Utah, and Canada on specific dates

between May 20, 2019, and June 4, 2019. Watchous also asks that the court continue the final

pretrial conference from May 23, 2019 to a date in mid-June 2019. The Pacific defendants now

oppose Watchous’s request to amend the scheduling order to take these depositions. (ECF No.

228.) In support, the Pacific defendants simply incorporate their prior arguments from their

opposition to Watchous’s earlier motion. The Pacific defendants do not oppose continuing the

pretrial conference. The Waterfall defendants, who are still unrepresented, did not file a response

to Watchous’s motion, and the court therefore considers the motion to be unopposed by the

Waterfall defendants. See D. KAN. RULE 7.4(b) (noting that, when a party does not file a response

brief within the time allowed, the court will consider the motion as uncontested).

II.    DISCUSSION

       A scheduling order “may be modified only for good cause and with the judge’s consent.”

FED. R. CIV. P. 16(b)(4). To establish “good cause,” the party seeking to modify a deadline must

show that it “could not have been met with diligence.” Parker v. Cent. Kansas Med. Ctr., 178 F.

Supp. 2d 1205, 1210 (D. Kan. 2001), aff’d, 57 F. App’x 401 (10th Cir. 2003). The court is

“afforded broad discretion in managing the pretrial schedule.” Rimbert v. Eli Lilly & Co., 647

F.3d 1247, 1254 (10th Cir. 2011). “[T]otal inflexibility is undesirable,” however, because

scheduling orders can have an “outcome-determinative effect on the case.” Id. “A scheduling

order which results in the exclusion of evidence is . . . ‘a drastic sanction.’” Id. (quoting Summers

v. Mo. Pac. R.R. Sys., 132 F.3d 599, 604 (10th Cir. 1997)).

       A.      Depositions

       Watchous has shown good cause for amending the scheduling order to take the identified

depositions. As the court’s prior order suggested, Watchous is now seeking a more modest



                                                 4
extension as to specific, limited depositions and has provided a concrete schedule for completing

those depositions. Watchous served defendants with discovery requests relating to the nonparty

witnesses on defendants in February 2019. Defendants did not serve responsive documents until

mid-April 2019, which was only approximately two weeks before the April 30, 2019 discovery

deadline. Watchous could not have realistically reviewed these documents and coordinated with

the nonparty witnesses and defendants to complete seven depositions in the two-week period

before the close of discovery. Further, disallowing these depositions would effectively exclude

evidence relating to Watchous’s RICO claims. In order to alleviate any potential burdens on

defendants (who now all appear to be unrepresented), the court will grant them leave to appear at

the depositions by telephone. See FED. R. CIV. P. 30(b)(4). Accordingly, the court finds good

cause to amend the scheduling order to permit Watchous to take the requested depositions in May

and June of 2019.5

       B.      Final Pretrial Conference

       Watchous’s request to continue the final pretrial conference is unopposed. In light of the

fact that four of the depositions allowed under this order will take place after the current final

pretrial conference setting, the court finds good cause to continue the final pretrial conference.

The court therefore resets the final pretrial conference for June 13, 2019 at 1:00 p.m. by telephone.

The parties’ proposed pretrial order shall be due no later than June 6, 2019.

       Accordingly,

       IT IS THEREFORE ORDERED that plaintiff Watchous Enterprises, L.L.C.’s Motion to

Amend the Scheduling Order (ECF No. 226) is granted. The court amends the scheduling order




   5
     No party objected to Watchous’s request to take these depositions on the grounds that
allowing them would exceed the number of depositions allowed.
                                                 5
in this case to allow Watchous to take the depositions of the seven nonparty witnesses as set forth

in its proposed schedule.

           IT IS FURTHER ORDERED that the final pretrial conference is reset for June 13, 2019

at 1:00 p.m. by telephone (conference line: 1-888-363-4749; access code: 3977627) before

Magistrate Judge Angel D. Mitchell. No later than June 6, 2019, defendants shall submit the

parties’      proposed   pretrial   order   as   an   attachment     to   an    email    sent    to

ksd_mitchell_chambers@ksd.uscourts.gov.

           IT IS SO ORDERED.

           Dated May 10, 2019, at Topeka, Kansas.



                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                                 6
